EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 105 to Registration Statement No. 2-27962 on Form N-1A of our reports dated as indicated on the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, each a series of Eaton Vance Special Investment Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Special Investment Trust, for the year ended December 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 28, 2010 SCHEDULE A Report Date Fund Opinion Issued February 12, 2010 Eaton Vance Small-Cap Fund Unqualified February 16, 2010 Eaton Vance Dividend Builder Fund Unqualified February 16, 2010 Eaton Vance Large-Cap Growth Fund Unqualified February 16, 2010 Eaton Vance Small-Cap Value Fund Unqualified February 16, 2010 Eaton Vance Special Equities Fund Unqualified February 16, 2010 Eaton Vance Emerging Markets Fund Unqualified February 16, 2010 Eaton Vance Greater India Fund Unqualified February 16, 2010 Eaton Vance Investment Grade Income Fund Unqualified February 17, 2010 Eaton Vance Equity Asset Allocation Fund Unqualified February 17, 2010 Eaton Vance Large-Cap Value Fund Unqualified February 19, 2010 Eaton Vance Balanced Fund Unqualified opinion with explanatory paragraph regarding our audit of the Portfolio Turnover for the years ended December 31, 2005 and 2006 February 23, 2010 Eaton Vance Real Estate Fund Unqualified
